Exhibit 3.3 CERTIFICATE OF DESIGNATION OF QUEPASA CORPORATION I, Michael Matte, Chief Financial Officer of Quepasa Corporation, a corporation organized and existing under the laws of the State of Delaware (hereinafter the “Corporation”), DO HEREBY CERTIFY: That the Board of Directors of the Corporation (the “Board”), on November 8, 2011, adopted the following resolution. RESOLVED: That the Corporation create a new series of preferred stock with the designations, powers, preferences and rights set forth below: A-1. Series A-1 Preferred Stock
